

WAIVER, dated as of July 12, 2010 (this “Waiver”) to the Credit Agreement, dated
as of May 20, 2002 (as same has been and may be further amended, restated,
supplemented or modified, from time to time, the “Credit Agreement”), by and
between AMERICAN MEDICAL ALERT CORP., a New York corporation (the “Company”) and
JPMORGAN CHASE BANK, N.A., as successor-in-interest to The Bank of New York, a
national banking association (the “Lender”).


WHEREAS, the Company has requested and the Lender has agreed, subject to the
terms and conditions of this Waiver, to waive compliance with certain provisions
of the Credit Agreement as hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:


1.           Waiver.   The Lender hereby waives compliance with the provisions
of Section 7.15 of the Credit Agreement solely in order to permit the Company to
pay a special dividend during the months of September or October 2010 equal to
ten cents ($.10) per share of the outstanding common stock of the Company as of
September 13, 2010, provided that no Default or Event of Default has occurred
and is then continuing, all in accordance with the resolutions approved by the
Board of Directors of the Company with respect thereto.


2.           Conditions to Effectiveness.  This Waiver shall become effective
upon receipt by (1) the Lender of (a) this Waiver, duly executed by the Company
and (b) a copy of the resolutions adopted by the Board of Directors of the
Company with respect to the dividend described in paragraph 1 above, certified
by the Secretary or Assistant Secretary of the Company.


3.           Miscellaneous.


Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.


Except as expressly waived hereby, the Credit Agreement shall remain in full
force and effect in accordance with the original terms thereof.


The waiver set forth above is limited specifically to the matter set forth above
and for the specific instance and purpose given and does not constitute directly
or by implication a waiver or amendment of any other provision of the Credit
Agreement or a waiver of any Default or Event of Default, whether now existing
or hereafter arising, which may occur or may have occurred.


Except as expressly waived hereby, the Credit Agreement shall remain in full
force and effect in accordance with the original terms thereof.  The Credit
Agreement is ratified and confirmed in all respects by the Company.


The Company hereby represents and warrants that, (i) the representations and
warranties by the Company pursuant to the Credit Agreement and each other Loan
Document are true and correct, in all material respects, on the date hereof, and
(ii) no Default or Event of Default exists under the Credit Agreement or any
other Loan Document.


The Company hereby: (a) acknowledges and confirms that, notwithstanding the
consummation of the transactions contemplated by this Waiver, (i) all terms and
provisions contained in the Security Documents are, and shall remain, in full
force and effect in accordance with their respective terms and (ii) the liens
heretofore granted, pledged and/or assigned to the Lender as security for the
Company’s obligations under the Credit Agreement and the other Loan Documents
shall not be impaired, limited or affected in any manner whatsoever by reason of
this Waiver; and (b) represents, warrants and confirms the non-existence of any
offsets, defenses, or counterclaims to its obligations under the Credit
Agreement or any Loan Document.

 
1

--------------------------------------------------------------------------------

 


The Company hereby further represents and warrants that the execution, delivery
and performance by the Company of this Waiver, (a) have been duly authorized by
all requisite corporate action, (b) will not violate or require any consent
(other than consents as have been made or obtained and which are in full force
and effect) under (i) any provision of law applicable to the Company, any
applicable rule or regulation of any Governmental Authority, or the Certificate
of Incorporation or By-laws of the Company, (ii) any order of any court or other
Governmental Authority binding on the Company or (iii) any agreement or
instrument binding on the Company.  Each of this Waiver and the Credit Agreement
constitutes a legal, valid and binding obligation of the Company.


This Waiver may be executed in one or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one Waiver.


This Waiver shall constitute a Loan Document.


THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


IN WITNESS WHEREOF, the Company and the Lender have caused this Waiver to be
duly executed by their duly authorized officers, all as of the day and year
first above written.



 
AMERICAN MEDICAL ALERT CORP.
         
By: /s/ Jack Rhian                
   
Name:   Jack Rhian
   
Title:     President
         
JPMORGAN CHASE BANK, N.A.
         
By: /s/ Carolyn B. Lattanzi          
   
Name:    Carolyn B. Lattanzi
   
Title:      Vice President
 


 
2

--------------------------------------------------------------------------------

 
